              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                       SOUTHERN DIVISION

BRYAN C. CARRONE                                                PLAINTIFF

v.                                             CAUSE NO. 1:18CV283-LG-RHW

SILVER SLIPPER CASINO VENTURE
LLC, ET AL.                                                   DEFENDANTS


                            FINAL JUDGMENT

     In accordance with the Court’s Order entered herewith,

     IT IS ORDERED AND ADJUDGED that this case is DISMISSED. The

claims against Defendant Silver Slipper Casino Venture LLC are DISMISSED

WITH PREJUDICE. The claims against Unknown John and Jane Doe

Defendants A-Z are DISMISSED WITHOUT PREJUDICE.

     SO ORDERED AND ADJUDGED this the 26th day of February, 2020.


                                          s/   Louis Guirola, Jr.
                                          LOUIS GUIROLA, JR.
                                          UNITED STATES DISTRICT JUDGE
